DETAILED ACTION

This Final Office Action is in response to Applicant's amendments and arguments filed December 27 2021.  Applicant has amended claims 1-2, 7, 17-18, canceled claim 15 and added claim 21.  Currently, claim 1-14, 16-21 are pending.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

The U.S.C. 103 rejections of claims 1, 3-14, 16-20 are maintained in light of applicant’s amendments to claims 1, 7, 17-18.  
The U.S.C. 103 rejections of claim 2 is withdrawn in light of applicant’s amendments to claim 2.  Applicant’s amendments necessitated the new grounds for rejection in this office action.  

Response to Arguments

Applicant’s arguments submitted on 12/27/21 have been considered but are not persuasive.  Applicant argues that the 103 rejections are improper because Perry does not show the actual subject matter of the claims by not calculating travel time loss due to the shortage of item.  Examiner disagrees.  Examiner notes the rejection is an obviousness rejection based on a combination of references.   The primary reference Logan shows reporting inventory shortages and determining a shortage of item at a given location (para [0003], [0041]-[0043]) when 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1, 3, 5, 7-8, 10-11, 14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Logan et al. (US 20070080930 A1) (hereinafter Logan) in view of Perry et al. (US 2011/0035247 A1) (hereinafter Perry).

Claims 1, 17-18:
Logan, as shown, discloses the following limitations of claims 1, 17-18:
A system (and corresponding system and method) for managing storage, retrieval, and transport of an item in a warehouse (see para [0001], "Wearable, mobile and/or portable computer terminals are used for a wide variety of tasks. Such terminals allow the workers using them ("users") to maintain mobility, while providing the worker with desirable computing, data gathering, and data-processing functions. Furthermore, such terminals often provide a communication link to a larger, more centralized computer system. One example of a specific use for a wearable/mobile/portable terminal is a product or warehouse management system comprising: 
a voice-directed mobile terminal for facilitating a workflow dialog between a user and the voice-directed mobile terminal, the voice-directed mobile terminal comprising a headset, the headset comprising a microphone, the workflow dialog comprising an audio output provided to the user by at least the headset (see para [0003], "One particularly efficient system is a voice-directed system that utilizes voice-directed work. More specifically, to provide an interface between the central computer system and the workers or other users, such wearable terminals and the central systems to which they are connected are oftentimes voice-driven or speech-driven; i.e., are operated using human speech. A bi-directional communication stream of information is exchanged over a wireless network between the wireless wearable terminals and the central computer system. Information received by each wireless wearable terminal from the central system is translated from text into voice instructions or commands for the corresponding worker. Typically, to communicate in a voice-driven system, the worker wears a headset, which is coupled to a wearable or portable terminal. The headset has a microphone for voice data entry and an ear speaker for receiving audio voice instructions. Through the headset, the workers are able to receive voice instructions about their tasks, ask questions, report the progress of their tasks, and report working conditions, such as inventory shortages, for example."), 
the audio output comprising a quantity of item prompted to be picked from a location (see para [0041], "Referring to FIG. 5B along the flow provided by the workflow dialog further comprising speech input at the microphone of the headset, the speech input comprising a quantity of item picked from the location and spoken by a user (see para [0042], "If the user is at the proper aisle and is picking the directed quantity (Block 112) the user must verify the location where they are picking, such as the slot number. To that end, the user may speak several numerical check digits (Block 118)." and see para [0043], "Additional information about the voice-directed work may be obtained utilizing the present invention wherein the RFID read is made automatically based upon the context of the speech dialog. Referring again to FIG. 5B, once the proper the terminal may ask the user to speak the quantity of the item that is picked (Block 126). In such a context, the invention may again know that the additional information should be obtained or captured such as information regarding the products picked, through a context driven RFID Read.... The quantity data, whether spoken or obtained from the RFID Read, or both, is then verified (Block 130)."); and
a server computer in communication with the voice-directed mobile terminal, configured to: analyze the workflow dialog and isolate a relevant portion in the workflow dialog to determine the quantity of item prompted and the quantity of item picked (see para [0041]-[0043], showing user being told how much/quantity to pick 
generate performance data based at least in part upon the analysis of the workflow dialog, wherein the performance data comprises shorting information (see para [0003], "the workers are able to receive voice instructions about their tasks, ask questions, report the progress of their tasks, and report working conditions, such as inventory shortages, for example." and see para [0043], showing terminal verifying shortage  and see para [0053], showing the additional information is captured and updated in a warehouse database); 
wherein the voice-directed mobile terminal is configured to: capture, by way of the microphone of the headset, speech input spoken by the user and comprising the quantity of item picked (see para [0041]-[0043], [0053], showing speech by user is captured that includes quantity picked); and 
wherein the server computer of the system is configured to: compare the quantity of item picked to the quantity of item prompted in the workflow dialog to determine a shortage of the item at the given location (see para [0041]-[0043], where location for the picking data is captured also);
in response to determining that the item prompted is short (see para [0043], where RFID reads until terminal satisfies is a response)
Logan, however, does not specifically disclose determining a travel time loss due to the shortage of item by evaluating a time taken by the user to revisit the same location to fulfill the shortage of item.  In analogous art, Perry discloses the following limitations:
determine a travel time loss due to the shortage of item by evaluating a time taken by the user to revisit the given location to fulfill the shortage of item (see para [0036], "In addition, in various embodiments, the actual amount of time that the individual takes to pick the items is measured, and the picking productivity module compares the actual pick time with the target pick time to determine the efficiency of the individual." Where it would be obvious to one of ordinary skill in the art that the measurement of time in Perry for picking an item is equivalent to the time in a revisit by a user because a revisit time would be analyzed in the same way as another visit and Fig 5, where the data in the time column would be the amount lost); and
based on the determined travel time loss and the shorting information, generate a report providing a summary pertaining to the shorting information and the travel time loss (see para [0038], "one or more reports summarizing the efficiency and/or productivity of the individual (or a group of individuals) during a given time frame are generated by the picking productivity module. As such, the efficiency and/or 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Logan with Perry because including a time calculation would enable more effective tracking of the productivity of pickers in a warehouse management system (see Perry, para [0001]-[0003]).                         
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for determining productivity associated with retrieving items in a warehouse as taught by Perry in the system for a terminal device for voice-directed work of Logan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 5, 7-8, 10, 14, 16, 20:
Logan does not specifically disclose wherein the travel time loss due to the shortage of item is calculated based at least in part upon travel distances derived from a digitized map of the warehouse.  In analogous art, Perry discloses the following limitations:
wherein the travel time loss due to the shortage of item is calculated based at least in part upon travel distances derived from a digitized map of the warehouse (see para [0054], " According to various embodiments, the specific location of a particular item disposed on a shelf within a warehouse is expressed using a location identification (ID) logic identifier that includes an indication of the warehouse, the 
wherein the travel time loss due to the shortage of item is calculated based at least in part upon a rational construction of location identifiers (see para [0054]-[0059] expressions using location identification (ID) logic identifiers that is used for determining distances)
wherein the travel time loss due to the shortage of item comprises time spent performing follow-up activities (see para [0066], "Similarly, in the exemplary table shown in FIG. 7, the actions listed therein are "finish actions," meaning that these actions are expected to be performed at the end of the picking process for any pick ticket." and Fig 7, showing walk to manifest and input finishing orders that have units of time so that it would be obvious to one of ordinary skill in the art that it could be used in the time calculation)
wherein the performance data comprises unproductive time information (see para [0079], "These additional activities and corresponding estimated times are referred to herein as picking additives. For example, additional time may be added to 
wherein the performance data comprises communications network information (Figs 1-3, showing a communications network integrated with the productivity modules )
wherein the performance data comprises an operator-pick-instance-profile (see para [0144], "the graphical user interface 68 is used to record a time that the picking process for the order was started (e.g., 8.17 hours--as measured from 12:00 AM) by the picker (e.g., A. Perry identified by identifier "001") and a time that the order was completed (e.g., 8.33--as measured from 12:00 AM). This data is stored in the pick trip table shown in FIG. 19 according to various embodiments.")
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for determining productivity associated with retrieving items in a warehouse as taught by Woodard in the system for a terminal device for voice-directed work of Logan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 

Claims 3 and 11:	
Further, Logan discloses the following limitations:
wherein the performance data comprises the shorting information (see para [0003], "Through the headset, the workers are able to receive voice instructions about their tasks, ask questions, report the progress of their tasks, and report working conditions, such as inventory shortages, for example."); and 
wherein the server of the system is configured to: provide, in response to determining the shortage of item at the location, an audio instruction to the user via the headset to confirm the shortage of the item at the location (see para [0043], "The quantity data, whether spoken or obtained from the RFID Read, or both, is then verified (Block 130). In the speech dialog, if the quantity picked by the user is greater than that quantity which is to be picked, the user might be prompted to pick the right quantity (Block 132). Alternatively, according to (Block 134), the terminal may verify that the product is "short" (i.e., there is not enough of the product in the slot for the pick order). The speech dialog and/or context-driven RFID Reads occur until the terminal or system is satisfied regarding quantity. Again, the terminal understands the context and knows when to perform a read.").
wherein the performance data comprises the item's order frequency (see para [0081], "A cycle count is a count of the items that are in a particular bin or slot, and 
wherein the performance data further comprises unproductive time information, an item's order frequency (see para [0081], "A cycle count is a count of the items that are in a particular bin or slot, and is utilized to supply information regarding the time to replenish or reorder such items for the bin or slot. " where a cycle count is equivalent to frequency), overtime information, recognition information, communications network information, and/or user confusion information.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Logan and Perry, as applied above, and further in view of David (US 2013/0030955 A1)

	Claim 2:
Logan does not specifically disclose wherein the travel time loss due to shortage of the item is calculated based on evaluating a prestored summary statistics of travel segments.  In analogous art, Perry discloses the following limitations:
wherein the travel time loss due to shortage of the item is based on a combination of the time taken by the user to revisit the given location to fulfill the shortage …is calculated based on evaluating a prestored summary statistics of travel segments (see para [0036], "In addition, in various embodiments, the actual amount of time that the individual takes to pick the items is measured, and the picking productivity module compares the actual pick time with the target pick time to determine the efficiency of the individual." Where it would be obvious to one of ordinary skill in 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for determining productivity associated with retrieving items in a warehouse as taught by Perry in the system for a terminal device for voice-directed work of Logan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Logan and Perry, however, do not specifically disclose a determined time lost due to unnecessary travel.  In analogous art, David discloses the following limitations:
a determined time lost due to unnecessary travel 
wherein the travel time loss due to shortage of the item is further based on an additional time taken to fulfill the shortage of item based on congestion caused in an instance in which a plurality of users are in the same vicinity due to the shortage of item (see para [0060], "Updating of the arrival estimate may be particularly important in this context, as a user may encounter unexpected delays, such as traffic congestion. If only an initial arrival estimate is used, a food order whose preparation was scheduled so that order completion coincides with the original arrival estimate may in fact be spoiled or degraded when a delayed user actually arrives. Additionally, an initial order completion estimate may become inaccurate if not updated, for example if there are significant changes in volume at a provider location, which may create a backlog or a temporary shortage of some items." Where updating arrival estimate can determined travel time loss as it is a measurement of time and the update may be based on a shortage which may be due to traffic congestion)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Logan and Perry with David because including a determination of time that results in a loss related to waiting enables a business to prepare more effectively in the preparation of their goods (see David, para [0003]).                             
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for scheduling processing of orders as taught by David in the Logan and Perry combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Logan and Perry, as applied above, and further in view of Lehmann et al. (US 9,864,962 B1) (hereinafter Lehmann).

Claim 4:
Logan and Perry do not specifically disclose wherein the shorting information comprises a shorting rate.  In analogous art, Lehmann discloses the following limitations:
wherein the shorting information comprises a shorting rate (col 7, line 1 to col 9, line 25, where it would be obvious to one of ordinary skill in the art that showing pick rate capacity, pick rates and total number of items determined would also determine a shortage rate)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Logan and Perry with Lehmann because including such a specific rate can enable stakeholders to be more effectively prepared for shipments  (see Lehmann, col 1, line 5-33)                           
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the pick rate planning system as taught by Lehmann in the Logan and Perry combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Logan and Perry, as applied above, and further in view of Janert et al. (US 2005/0278062 A1) (hereinafter Janert)

Claim 6:
Logan and Perry do not specifically disclose wherein the shorting information comprises a shorting rate.  In analogous art, Janert discloses the following limitations:
wherein the travel time loss due to the shortage of item is calculated based at least in part upon historical travel times (see para [0060], " the movement time mapping facility tracks and reports anomalous deviations in the observed data from the historically expected movement times.")
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Logan and Perry with Janert because including historical travel times can enable periodically updating maps based on such movements  (see Janert, para [0001]-[0005]).                           
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for time-based warehouse movement maps as taught by Janert in the Logan and Perry combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have .

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Logan and Perry, as applied above, and further in view of Raiyani et al. (US 2004/0181467 A1) (hereinafter Raiyani).


Claims 9 and 15:
Logan and Perry do not specifically disclose wherein the performance data comprises overtime information.  In analogous art, Raiyani discloses the following limitations:
wherein the performance data comprises wrong location information (see para [0413], "the system includes a tote RFID reader, a shelf RFID reader, a voice input-output system, and a server, and the user receives voice instructions to go to a particular bin and to put certain items in the bin. In such an implementation, the user need not provide confirming input because the RFID readers may be able to determine the items that have been removed from the cart and to determine the bins into which the removed items have been placed. Further, in such an implementation, the system may detect placement errors in real-time and instruct the user with a voice command to correct the error.")
wherein the performance data comprises user confusion information (see para [0413], "the system includes a tote RFID reader, a shelf RFID reader, a voice input-output system, and a server, and the user receives voice instructions to go to a )
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Logan and Perry with Raiyani because including such type of performance data can enable better assessment of workers in a warehouse and thus improve efficiency related to inventory data (see Raiyani, para [0003]-[0005]).   
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the inventory management system as taught by Raiyani in the Logan and Perry combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Logan and Perry, as applied above, and further in view of Dorcas (US 2014/0278828 A1)

Claims 12-13:
Logan and Perry do not specifically disclose wherein the performance data comprises overtime information.  In analogous art, Dorcas discloses the following limitations:
wherein the performance data comprises overtime information (see para [0090], "For each employee, the number of employee hours worked is multiplied by the employee's designated pay rate and across the employee's work per pay period, the burdened cost, in to come up with the cost of the work they performed in accord with Generally Accepted Accounting Principles (GAAP). Where appropriate, overtime and such adjustments as the performance of work during overtime intervals necessitates is added to the hourly costs.")
wherein the performance data comprises recognition information (see para [0080], "based upon the objectively derived utilization scores the system and method provides 10, the according to such policies as the warehouse manager previously designates, positive recognition, disciplinary action or performance bonuses can then be meted out to the employee." )
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Logan and Perry with Dorcas because including such performance data can enable more efficient use of resources (see Dorcas, para [0003]-[0019]).     
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for deriving productivity metrics as taught by Dorcas in the Logan and Perry combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same .


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Deshpande et al. (US 20150120514 A1)
Satir et al. (US 2008/0140597 A1)
Cooper (US 2013/0290056 A1)
Waller et al. (US 2001/0047293 A1)


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624